Citation Nr: 1523378	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-12 685	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a depressive disorder.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



REMAND

The Veteran served on active duty from October 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a December 2010 rating decision by the RO in Atlanta, Georgia.  

In July 2014, the Board remanded the case for additional development.  Specifically, the July 2014 remand instructed the RO to schedule the Veteran for a Board videoconference hearing per the Veteran's April 2013 request.  See April 2013 VA Form 9.  The record indicates that the RO put the Veteran on a docket for a May 5, 2015, videoconference hearing; however, review of the Virtual VA and VBMS electronic files does not reveal that the Veteran was ever informed of the hearing date.  Accordingly, to the extent that there has not been substantial compliance with the July 2014 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran initially submitted a claim for service connection for chronic fatigue syndrome, a sleep disability, and skin rashes in September 2009.  See September 2009 VA Form 119 Report of General Information.  The RO denied service connection for chronic fatigue syndrome, a sleep disability, and dermatitis in a December 2009 rating decision.  Thereafter, in June 2010, the Veteran submitted a claim for service connection for depression, which the RO denied in a December 2010 rating decision.

In November 2009, the Veteran submitted a claim of service connection for posttraumatic stress disorder (PTSD).  The RO initially denied service connection for PTSD in a May 2010 rating decision.  Thereafter, by a March 2013 decision, the RO assigned a 30 percent evaluation for PTSD, effective from November 16, 2009.  In a May 2014 rating decision, the RO assigned a 50 percent evaluation for PTSD from November 25, 2013, and a 30 percent evaluation from May 12, 2014.  

In March 2013, the RO issued a summary of the case notifying the Veteran of the March 2013 rating decision awarding service connection for PTSD.  Additionally, in March 2013, the RO issued a statement of the case (SOC) continuing the denial of service connection for depression.  Thereafter, in March 2013, the Veteran contacted VA by telephone and advised that the March 2013 SOC only addressed his claim for depression.  The Veteran clarified that he submitted a notice of disagreement (NOD) for the issue of depression.  Additionally, he filed a timely substantive appeal in response to the RO's March 2013 SOC.  See also May 2011 VA Form 21-4138.

Initially, the Board finds that the Veteran is a Persian Gulf Veteran, as described by 38 C.F.R. § 3.317.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he served from October 1990 to April 1991 in the Southwest Asia theater.  

In this regard, the Board acknowledges that service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability (or multi-symptom illnesses) which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness, or chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome (IBS), that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1); VBA Training Letter 10-01.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R.         § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).  An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran seeks service connection for chronic fatigue syndrome, a sleep disorder, and a skin disorder.  He asserts that his symptoms of decreased energy and sleep disturbance are attributable to his service in Southwest Asia.  See February 2010 VA Form 21-4138.

Service treatment records (STRs) include an August 1991 health record titled Southwest Asia Demobilization/Redeployment Medical Evaluation.  STRs are silent for any complaints, treatment, or diagnoses of sleep disturbance, fatigue syndrome, or problems with the skin.

Post-service VA treatment records dated from January 2000 to February 2014 are associated with the claims file.  A January 2000 VA treatment record shows a diagnosis of dermatitis.  During this time, treatment records also show complaints of decreased energy, fatigue, loss of concentration, and sleep difficulty; however, the medical evidence of record does not reflect diagnoses of chronic fatigue syndrome or a specific sleep disorder.  See Gainesville/Tallahassee VA Medical Center Treatment Record.

An April 2010 VA treatment record shows treatment for mental health conditions noting symptoms that include fatigue.  Id.  Notably, VA treatment records relating to PTSD reveal symptoms of sleep disturbance and insomnia.  In a May 2014 supplemental statement of the case (SSOC), the RO determined that the Veteran's sleep disturbance and insomnia were symptoms of his service-connected PTSD, and therefore, had been considered in the evaluation assigned for PTSD.  Significantly, sleep disturbance, fatigue, and problems of the skin are considered as signs and symptoms that may be manifestations of either an undiagnosed illness or medically unexplained chronic multi-illness as a result of service in the Persian Gulf.  Thus, on remand, the RO should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any sleep disturbance, fatigue, and skin disorder to determine whether the Veteran experiences undiagnosed or chronic multi-symptom illnesses as the result of his Gulf War service. 

With respect to the Veteran's claim for service connection for depression, the medical evidence of record reveals that he was diagnosed with a major depressive disorder.  See Gainesville/Tallahassee VA Medical Center Treatment Records.  Additionally, in March 2013, the Veteran was afforded a VA examination to determine the nature and etiology of any PTSD.  Axis I diagnosis was depressive disorder, not otherwise specified (NOS), and Axis II diagnosis was PTSD.  It appears the RO has attributed the Veteran's depression to his service-connected PTSD.  See March 2013 Summary of the Case; March 2013 SOC.  However, an award of service connection for PTSD does not satisfy the claim for service connection for a distinct disability of depression, particularly the diagnosed depressive disorder.  An examination to determine whether a diagnosed depressive disorder is traceable to military service is therefore necessary.

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to any issue on the appeal.

Accordingly, the case is remanded for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested above, schedule the Veteran for VA examinations to determine the nature and etiology of any sleep disturbance, fatigue syndrome, or skin condition he may have.  Also schedule the Veteran for examination to determine the etiology of any depressive disorder.  The record should be reviewed, including the records obtained pursuant to the development sought above.  The examiner(s) should consider all relevant VA and private treatment records to include the Veteran's treatment records noting issues with sleep disturbance, decreased energy, fatigue, and his diagnosed dermatitis and depression disorders.  All necessary testing should be conducted, and all pertinent pathology shown on examination should be acknowledged in the evaluation report. 

The examiner(s) should provide an opinion to the following:

(a)  Whether the Veteran's currently diagnosed dermatitis or currently diagnosed depression is the result of his active duty service and/or is part of an undiagnosed illness or chronic multi-symptom illness 
as a result of Persian Gulf War service.

(b)  For any condition diagnosed that is related to fatigue or any sleep disorder found, the examiner should opine as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater), that any such diagnosed disorder had its onset in service and/or is part of an undiagnosed illness or chronic multi-symptom illness as a result of Persian Gulf War service.

For any condition diagnosed that is related to fatigue or any sleep disorder found, the examiner should opine as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater), that any currently diagnosed fatigue syndrome or sleep disorder was caused or aggravated (permanently worsened beyond normal progression), by the Veteran's service-connected PTSD?  (If the Veteran is found to have a sleep disorder or fatigue that is considered only a symptom of PTSD, the examiner should explain why this is so.) 

If the Veteran's symptoms cannot be attributed to any known clinical diagnosis, the examiner(s) should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

In answering these questions, the examiner(s) must address the Veteran's reports about his symptoms since service.  The reviewer should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since service.  For each condition found, the examiner(s) should indicate whether there is affirmative evidence that the disease was not incurred in service or was caused by a supervening event or condition that occurred between the Veteran's most recent departure from a qualifying period of service and the onset of the disease, or is attributable to any known clinical diagnosis by history, physical examination, or laboratory test.

A full and complete rationale for all opinions expressed must be provided.  If an examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a definite opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The originating agency should ensure that any additional evidentiary development suggested by the examiner(s) be undertaken so that a definite opinion can be obtained.)

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  Finally, if copies of letters showing that the Veteran was properly notified of the May 2015 hearing date cannot be found and included in the record, schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be afforded notice of the date and location of the hearing.  Copies of letters to the Veteran should be included in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2014).





